                                Case 3:19-cv-00568-JD Document 102 Filed 08/20/20 Page 1 of 4



                       1    Timothy P. Rumberger, Esq. California State Bar #145984
                            LAW OFFICES OF TIMOTHY P. RUMBERGER
                       2    1339 Bay Street
                            Alameda, California 94501
                       3    Telephone:    (510)841-5500
                            Facsimile:    (510)521-9700
                       4    e-mail: tim@rumbergerlaw.com

                       5    Attorneys for the Representative Plaintiffs
                            And the Plaintiff Class(es)
                       6
                            [COMPLETE LISTING OF COUNSEL
                       7    APPEARS ON SIGNATURE PAGE]

                       8

                       9                                   UNITED STATES DISTRICT COURT

                  10                                    NORTHERN DISTRICT OF CALIFORNIA

                  11                                           SAN FRANCISCO DIVISION

                  12
                              STANLEY F. SIDDLE and MICHAEL E.                      )    Case No. 4:19-cv-00568-JD
                  13          LIPSON, individually and on behalf of all those       )
                              similarly situated,                                   )
                  14                                                                )    ORDER PURSUANT TO JOINT
                                                                                    )    STIPULATION TO FILE THIRD
                                        Plaintiffs,                                 )    AMENDED CLASS ACTION
                  15          v.                                                    )    COMPLAINT
                  16                                                                )
                              THE DURACELL COMPANY,                                 )
                  17          COSTCO WHOLESALE CORPORATION,                         )
                              TECHNOMATE MANUFACTORY, LTD.,                         )
                  18          PRO-TEK INDUSTRIES, LLC.                              )
                                                                                    )
                  19                    Defendants,                                 )
                              ________________________________________
                  20
                  21
                                   The parties hereto jointly stipulate, consistent with parties Motion for Preliminary Approval
                  22
                            of Class Action Settlement, to enter into this Stipulation with reference to the following:
                  23
                                   1.        WHEREAS, on October 17, 2019, Plaintiffs filed their Second Amended Complaint
                  24
                            (Dkt. 90);
                  25
                                   2.        WHEREAS, pursuant to the parties’ prior L.R. 6-1(a) stipulation dated August 4,
                  26
                            2020 (Dkt. 101), the Defendants’ current deadline to answer or otherwise plead to Plaintiffs’ Second
                  27
                            Amended Complaint is September 5, 2020;
                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                                           1
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                           JOINT STIPULATIONTO FILE THIRD AMENDED CLASS ACTION COMPLAINT
13706942 v1
                                Case 3:19-cv-00568-JD Document 102 Filed 08/20/20 Page 2 of 4



                       1           3.      WHEREAS, the parties agreed to the terms of a classwide settlement during the
                       2    settlement conference held before Magistrate Judge Beeler on January 14, 2020 (see Dkt. 95) and
                       3    have finalized the settlement agreement;
                       4           4.      WHEREAS, the parties are also in the process of drafting preliminary approval
                       5    paperwork and finalizing notices to all class members and relevant claim forms;
                       6           5.      WHEREAS, the parties have all agreed to the form and substance of the settlement
                       7    agreement, are in the process of executing the settlement agreement, and have engaged P&N as the
                       8    settlement administrator to design a detailed notice and direct payment plan to facilitate payment to
                       9    class members pursuant to the settlement agreement;
                  10               6.      WHEREAS, the parties anticipate Plaintiffs filing a motion for preliminary approval
                  11        of the settlement agreement on or before August 20, 2020;
                  12               7.      NOW, THEREFORE, the parties stipulate to the filing of a Third Amended
                  13        Complaint consistent with the scope of the settlement terms1, without prejudice and hereby agree to
                  14        stay Defendants’ answer to the Third Amended Complaint pending the Court’s ruling on Plaintiffs’
                  15        motion for preliminary approval to conserve the Court’s and the parties’ resources.
                  16
                  17               IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                  18
                                                                          Respectfully submitted,
                  19
                  20
                  21        DATED: August 20, 2020                 By:
                                                                          Timothy P. Rumberger, Esq. SB#145984
                  22                                                      LAW OFFICES OF TIMOTHY P. RUMBERGER LAW
                                                                          1339 Bay Street, Alameda California, 94501
                  23                                                      Phone: (510) 841-5500; Fax: (510) 521-9700
                                                                          E-mail: tim@rumbergerlaw.com
                  24                                                      Attorneys for Representative Plaintiffs
                  25                                                      and the Plaintiff Class(es)

                  26        1
                                    Although the parties stipulate to the filing of the Third Amended Complaint to remain
                  27        consistent with the scope of the parties’ proposed class action settlement, this stipulation shall not
                            be an acknowledgement of the truth of the allegations contained within same, for which
                  28        Defendants expressly deny any liability.
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                                              2
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                         JOINT STIPULATIONTO FILE THIRD AMENDED CLASS ACTION COMPLAINT
13706942 v1
                               Case 3:19-cv-00568-JD Document 102 Filed 08/20/20 Page 3 of 4



                       1
                            DATED: August 20, 2020   By: ________________________________________
                       2                                    David S. Almeida David S. Almeida, Esq. (Pro Hac Vice)
                                                            Suzanne M. Alton de Eraso (Pro Hac Vice)
                       3                                    Mark S. Eisen, Esq. SB# 289009
                       4                                    BENESCH, FRIEDLANDER, COPLAN & ARONOFF, LLP
                                                            71 S. Wacker Dr., Suite 1900
                       5                                    Chicago, IL 60606-2211
                                                            Phone: 312-212-4954
                       6                                    E-mail: dalmeida@beneschlaw.com
                                                            saltondeeraso@beneschlaw.com
                       7                                    meisen@beneschlaw.com
                       8                                    Attorneys for Defendant The Duracell Company

                       9
                            DATED: August 20, 2020   By: __________________________________________
                  10                                        Stewart Haskins II (Pro Hac Vice)
                                                            Jennifer R. Virostko (Pro Hac Vice)
                  11                                        KING & SPALDING, LLP
                  12                                        1180 Peachtree Street N.E., Ste. 1600
                                                            Atlanta, GA 30309-3521
                  13                                        Telephone: +1 404 572 4600 Facsimile: +1 404 572 5100
                                                            E-mail: shaskins@kslaw.com
                  14                                        jvirostko@kslaw.com
                                                            Attorneys for Defendant Costco Wholesale Corporation
                  15
                  16
                            DATED: August 20, 2020   By:___________________________________________
                  17                                       Philip A. Toomey, Esq. SB# 89598
                                                           Robert A. Orozco, Esq. SB# 201532
                  18                                       LEECH TISHMAN FUSCALDO & LAMPL, INC.
                                                           841 Apollo Street, Suite 325
                  19
                                                           El Segundo, CA 90245
                  20                                       Phone: (424) 218-3903
                                                           Email: PToomey@LeechTishman.com
                  21                                       ROrozco@LeechTishman.com
                                                           Attorneys for Pro-Tek Industries, LLC.
                  22
                  23
                            DATED: August 20, 2020   By:___________________________________________
                  24                                       Frederic G. Ludwig, III, Esq., SB#205332
                                                           LUDWIG, APC
                  25                                       12463 Rancho Bernardo Road, No. 532
                                                           San Diego, CA 92128
                  26                                       Phone: (619) 929-0873
                  27                                       E-mail: Eric.Ludwig@ludwigiplaw.com
                                                            Attorneys for Defendant Technomate Manufactory Ltd.
                  28                                       *Specially appearing
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                                 3
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                      JOINT STIPULATIONTO FILE THIRD AMENDED CLASS ACTION COMPLAINT
13706942 v1
                                Case 3:19-cv-00568-JD Document 102 Filed 08/20/20 Page 4 of 4



                       1
                                                                    ATTESTATION
                       2
                       3

                       4           I, Timothy P. Rumberger, hereby attest, pursuant to United States District Court, Northern

                       5    District of California Local Rule 5-1(i)(3), that concurrence to the filing of this document has been

                       6    obtained from the signatories hereto.
                       7
                       8

                       9
                            DATED: August 20, 2020                  By:
                  10                                                      Timothy P. Rumberger, Esq. SB#145984
                                                                          LAW OFFICES OF TIMOTHY P. RUMBERGER LAW
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20        IT IS SO ORDERED.

                  21        Dated: __________________                                    _______________________________
                                                                                         Hon. James Donato
                  22                                                                     United States District Judge
                  23
                  24
                  25
                  26
                  27
                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                                           4
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                         JOINT STIPULATIONTO FILE THIRD AMENDED CLASS ACTION COMPLAINT
13706942 v1
